 

Exhibit 10.1

 

Form

 



VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of December
19, 2019 by and between The Rubicon Project, Inc., a Delaware corporation
(“Rubicon Project”), and the undersigned stockholder (the “Stockholder”) of
Telaria, Inc., a Delaware corporation (“Telaria”). Capitalized terms that are
used but not defined herein shall have the respective meanings ascribed thereto
in the Merger Agreement (as defined below).

 

RECITALS

 

WHEREAS, as an inducement for Rubicon Project to enter into that certain
Agreement and Plan of Merger, dated as of the date hereof, by and among Rubicon
Project, Telaria and Madison Merger Corp., a Delaware corporation and wholly
owned subsidiary of Rubicon Project (“Merger Sub”) (as it may be amended from
time to time by the parties thereto, the “Merger Agreement”), which provides
for, among other things (a) the merger of Merger Sub with and into Telaria in
accordance with its terms (the “Merger”), and (b) the issuance of shares of
Rubicon Project Common Stock in connection with the Merger, Rubicon Project has
requested that the Stockholder execute and deliver this Agreement;

 

WHEREAS, pursuant to the Merger, each share of Telaria Common Stock (other than
certain shares specified in the Merger Agreement) that is outstanding
immediately prior to the Effective Time will be canceled and extinguished and
automatically converted into the right to receive the consideration set forth in
the Merger Agreement, all upon the terms and subject to the conditions set forth
in the Merger Agreement;

 

WHEREAS, as of the date hereof, the Stockholder is the beneficial owner (as
defined in Rule 13d-3 promulgated under the Exchange Act) of shares of Telaria
Common Stock and other securities convertible into, or exercisable or
exchangeable for, shares of Telaria Common Stock (collectively, the “Shares”);
and

 

WHEREAS, as a condition and inducement for Rubicon Project to enter into the
Merger Agreement, the Stockholder and Rubicon Project are entering into this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

1.            Agreement to Vote.

 

(a)           From the date hereof until the Expiration Date (as defined below),
the Stockholder shall (x) appear at (or otherwise cause all Shares beneficially
owned by the Stockholder and all New Shares (as defined below) to be counted as
present for purposes of calculating a quorum) any stockholder meeting of Telaria
and (y) vote all Shares beneficially owned by the Stockholder and any New
Shares, to the extent (in the case of securities convertible into, or
exercisable or exchangeable for, shares of Telaria Common Stock) any such Shares
or New Shares are capable of being voted, at every stockholder meeting of
Telaria, however called, and at every postponement or adjournment thereof, and
on every action proposed to be approved by the written consent of the holders of
outstanding shares of Telaria Common Stock with respect to any of the following:

 



 

 

 

(i)             in favor of the adoption of the Merger Agreement and approval of
the transactions contemplated thereby, including the Merger, and in favor of any
proposal to adjourn or postpone any meeting of the stockholders of Telaria at
which the Merger Agreement and the transactions contemplated thereby, including
the Merger, are submitted for the consideration and vote of the stockholders of
Telaria to a later date if there are not proxies representing a sufficient
number of shares of Telaria Common Stock to approve such matters on the date on
which the meeting is held;

 

(ii)            against any Telaria Alternative Transaction proposed by any
Telaria Third Party; and

 

(iii)           against any other action, agreement or transaction involving
Telaria or any of its Subsidiaries that is intended, or would reasonably be
expected, to impede, interfere with, delay, postpone, adversely affect or
prevent the consummation of the Merger, the Rubicon Project Share Issuance or
the other transactions contemplated by the Merger Agreement.

 

(b)          Prior to the Expiration Date, the Stockholder shall not enter into
any agreement or understanding with any Person to vote or give instructions in
any manner inconsistent with this Section 2.

 

(c)           Notwithstanding anything to the contrary set forth herein, if the
Stockholder is serving on the Telaria Board of Directors, then nothing in this
Agreement shall prohibit or otherwise impair the right or ability of the
Stockholder to exercise his or her fiduciary duties in his or her capacity as a
director or officer of Telaria, including by voting in his or her capacity as a
director to effect a Telaria Recommendation Change, in each case, in accordance
with the terms of the Merger Agreement. However, for the avoidance of doubt, a
Telaria Recommendation Change shall not relieve the Stockholder of any
obligation hereunder with respect to the Shares beneficially owned by the
Stockholder or any New Shares.

 

2.            Transfer and Encumbrance. The Stockholder agrees, during the
period beginning on the date hereof and ending on the Expiration Date, not to,
directly or indirectly, (x) sell, transfer, exchange, pledge or otherwise
dispose of or encumber, whether voluntarily, involuntarily, by operation or
otherwise (collectively, “Transfer”), any Shares beneficially owned by the
Stockholder or any New Shares, (y) tender into any tender or exchange offer any
Shares or New Shares, whether voluntarily, involuntarily, by operation or
otherwise or (z) enter into any contract, option or other arrangement or
understanding with respect to the tendering, voting of or sale, transfer,
assignment, pledge, encumbrance, hypothecation or similar disposition of
(including by merger, by tendering into any tender or exchange offer, by
testamentary disposition, by operation of law or otherwise) any Shares
beneficially owned by the Stockholder or New Shares, in the case of (x), (y) and
(z), without the prior written consent of the Board of Directors of
Telaria; provided that nothing contained herein shall prohibit (a) the net
settlement of the Stockholder’s options to purchase shares of Telaria Common
Stock (to pay the exercise price thereof and any tax withholding obligations),
(b) the net settlement of the Stockholder’s restricted stock units (including
performance-based restricted stock units, if applicable) settled in shares of
Telaria Common Stock (to pay any tax withholding obligations), (c) the exercise
of the Stockholder’s options to purchase shares of Telaria Common Stock, to the
extent such options would expire prior to the Effective Time, (d) the sale of a
sufficient number of shares of Telaria Common Stock acquired upon exercise of
the Stockholder’s options pursuant to the foregoing clause (c) or upon the
settlement of the Stockholder’s restricted stock units, in each case as would
generate sales proceeds sufficient to pay the aggregate applicable exercise
price of shares then exercised under such options and the taxes payable by the
Stockholder as a result of such exercise or settlement, (e) the Stockholder from
selling Shares under any written plan in effect on the date hereof providing for
the trading of Shares in accordance with Rule 10b5-1 under the Exchange Act that
has been disclosed to Rubicon Project prior to the date hereof, (f) any Transfer
where the Stockholder retains sole direct and indirect voting control over such
Shares or New Shares through the term of this Agreement, (g) any Transfer to an
Affiliate of the Stockholder, or (h) if the Stockholder is an individual, (i) to
any member of the Stockholder’s immediate family or to a trust for the benefit
of the Stockholder or any member of the Stockholder’s immediate family or
(ii) to any person or entity if and to the extent required by
any non-consensual legal order, by divorce decree or by will, intestacy or other
similar law; provided, however, that in the case of the foregoing clauses (g)
or (h)(i), any such Transfer shall only be permitted if and to the extent that
the transferee of such Shares or New Shares agrees to be bound by and subject to
the terms and provisions hereof to the same effect as the Stockholder. The
Stockholder acknowledges that the intent of the foregoing sentence is to ensure
that the Shares and any New Shares are voted (or consented) by the Stockholder
in accordance with the terms hereof.

 





2

 

 

3.             No Participation in Litigation. The Stockholder hereby agrees not
to commence or participate in, and use reasonable best efforts to, if requested
by Rubicon Project, take all actions necessary to opt out of any class in any
class action with respect to, any claim, derivative or otherwise, against
Rubicon Project, Telaria, Merger Sub, or any of their respective successors
relating to the negotiation, execution or delivery of this Agreement or the
Merger Agreement or the consummation of the Merger or the Rubicon Project Share
Issuance, including any claim (a) challenging the validity, or seeking to enjoin
the operation, of any provision of this Agreement or the Merger Agreement or (b)
alleging a breach of any fiduciary duty of the Telaria Board of Directors in
connection with the Merger Agreement or the transactions contemplated thereby;
provided, however, that the foregoing shall not restrict the Stockholder from
enforcing any of his, her or its rights under the Merger Agreement or this
Agreement.

 

4.             New Shares. The Stockholder agrees that any shares of Telaria
Common Stock that the Stockholder purchases or with respect to which the
Stockholder otherwise acquires beneficial ownership after the date of this
Agreement and prior to the Expiration Date, including shares issued or issuable
upon the conversion, exercise or exchange, as the case may be, of all securities
held by the Stockholder that are convertible into, or exercisable or
exchangeable for, shares of Telaria Common Stock (“New Shares”), shall be
subject to the terms and conditions of this Agreement to the same extent as if
they constituted Shares.

  

3

 



 

5.            No Obligation to Exercise Options or Other Securities. Nothing
contained in this Agreement shall require the Stockholder to (i) convert,
exercise or exchange any option, warrants or convertible securities in order to
obtain any underlying shares of Telaria Common Stock or (ii) vote, or execute
any consent with respect to, any shares of Telaria Common Stock underlying such
options, warrants or convertible securities that have not yet been issued as of
the applicable record date for that vote or consent.

 

6.            Representations and Warranties of the Stockholder. The Stockholder
hereby represents, warrants and covenants to Rubicon Project as follows:

 

(a)          If the Stockholder is not an individual:

 

(i)             the execution, delivery and performance by the Stockholder of
this Agreement and the consummation by the Stockholder of the transactions
contemplated hereby are within the powers of the Stockholder and have been duly
authorized by all necessary action. The Stockholder has duly executed and
delivered this Agreement and, assuming the due authorization, execution and
delivery by Rubicon Project, this Agreement constitutes the Stockholder’s legal,
valid and binding obligation, enforceable against it in accordance with its
terms except, in each case, as enforcement may be limited by the Enforceability
Exceptions.

 

(b)          If the Stockholder is an individual:

 

(i)             he or she has full legal capacity, right and authority to
execute and deliver this Agreement and to perform his or her obligations
hereunder. If the Stockholder is married and any of the Shares or New Shares
constitute community property or spousal approval is otherwise necessary for
this Agreement to be legal, valid, binding and enforceable, this Agreement has
been duly executed and delivered by, and, assuming the due authorization,
execution and delivery by Rubicon Project, constitutes the legal, valid and
binding obligation of, the Stockholder’s spouse, enforceable in accordance with
its terms except, in each case, as enforcement may be limited by the
Enforceability Exceptions.

 

(c)           Unless any Shares or New Shares are Transferred in accordance with
Section 2, the Shares are and the New Shares will be beneficially owned (as
defined in Rule 13d-3 promulgated under the Exchange Act) and owned of record by
the Stockholder. Unless any Shares or New Shares are Transferred in accordance
with Section 2, the Stockholder has and will have good and valid title to such
Shares and New Shares, free and clear of any encumbrances other than pursuant to
this Agreement. As of the date hereof, the Stockholder’s Shares constitute all
of the shares of Telaria Common Stock beneficially owned or owned of record by
the Stockholder. Except as provided for herein, the Stockholder has sole voting
power (including the right to control such vote as contemplated herein), sole
power of disposition (except with respect to Shares underlying restricted stock
awards issued to directors of Telaria), sole power to issue instructions with
respect to the matters set forth in herein, and sole power to agree to all of
the matters set forth in this Agreement, in each case with respect to all of the
Stockholder’s Shares and New Shares.

 



4

 

 

(d)           The execution and delivery of this Agreement by the Stockholder do
not, and the performance by the Stockholder of his, her or its obligations under
this Agreement will not, (i) if the Stockholder is not an individual, violate
the certificate of formation, agreement of limited partnership, certificate of
incorporation or similar organizational documents of the Stockholder, (ii)
conflict with or violate any law, ordinance or regulation of any Governmental
Entity applicable to the Stockholder or by which any of its assets or properties
is bound, or (iii) conflict with, result in any breach of or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of any encumbrance on
the properties or assets of the Stockholder pursuant to, any note, bond,
mortgage, indenture, contract (whether written or oral), agreement, lease,
license, permit, franchise or other instrument or obligation to which the
Stockholder is a party or by which the Stockholder or any of its assets or
properties is bound, except for any of the foregoing as would not reasonably be
expected, individually and in the aggregate, to impair the ability of the
Stockholder to perform his, her or its obligations hereunder or to consummate
the transactions contemplated hereby on a timely basis.

 

(e)           The execution and delivery of this Agreement by the Stockholder do
not, and the performance by the Stockholder of his, her or its obligations under
this Agreement and the consummation by it of the transactions contemplated
hereby will not, require the Stockholder to obtain any consent, approval,
authorization or permit of, or to make any filing with or notification to, any
Governmental Entity, other than the filings of any reports with the SEC.

 

(f)            As of the date hereof, there is no Action pending, or, to the
knowledge of the Stockholder, threatened against or affecting the Stockholder or
any of the Stockholder’s Affiliates before or by any Governmental Entity that
would reasonably be expected to impair the ability of the Stockholder to perform
his, her or its obligations hereunder or to consummate the transactions
contemplated hereby on a timely basis.

 

(g)           No investment banker, broker, finder or other intermediary is
entitled to a fee or commission from Rubicon Project or Telaria in respect of
this Agreement based upon any arrangement or agreement made by or on behalf of
the Stockholder (other than those made by the Stockholder on behalf of Telaria
in the exercise of his or her duties as an officer or director of Telaria).

 

(h)           The Stockholder understands and acknowledges that Rubicon Project
is entering into the Merger Agreement in reliance upon the execution and
delivery of this Agreement by the Stockholder and the representations,
warranties and covenants of the Stockholder contained herein. The Stockholder
understands and acknowledges that the Merger Agreement governs the terms of the
Merger and the other transactions contemplated thereby.

 

7.            Additional Documents. The Stockholder hereby covenants and agrees
to execute and deliver any additional documents reasonably necessary or
desirable to carry out the purpose and intent of this Agreement and the Merger
Agreement.

 

8.            Termination. This Agreement shall terminate and shall have no
further force or effect as of the earlier to occur of (i) the Effective Date and
(ii) the date the Merger Agreement shall have been validly terminated pursuant
to Article VIII thereof (the “Expiration Date”); provided, however, that
notwithstanding the foregoing, the provisions in Section 9 hereof shall survive
in full force and effect following the consummation of the Merger.

 



5

 



 

9.            Miscellaneous.

 

(a)          Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally or delivered by electronic mail or sent by
nationally-recognized overnight courier (providing proof of delivery) to the
parties hereto at the following addresses (or at such other address for a party
hereto as shall be specified by like notice):

 

(i)           if to Rubicon Project, to:

The Rubicon Project, Inc.

12181 Bluff Creek Drive, 4th Floor

Playa Vista, CA 90094

Attention: General Counsel

Email: legal@rubiconproject.com

 

with a copy (which shall not constitute notice) to:

 

Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, California 90071-3197

Attention: Bradford P. Weirick

Email: bweirick@gibsondunn.com

 

(ii)          If to the Stockholder, to the address set forth on the signature
page hereto.

 

(b)          Certain Interpretations. When a reference is made in this Agreement
to an Article or Section, such reference shall be to an Article or Section of
this Agreement, unless otherwise indicated. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The words “hereof,” “hereto,”
“hereby,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The term “or” is not exclusive. The word “extent”
in the phrase “to the extent” shall mean the degree to which a subject or other
thing extends, and such phrase shall not mean simply “if.” All terms defined in
this Agreement shall have the defined meanings when used in any certificate or
other document made or delivered pursuant hereto unless otherwise defined, or
except as otherwise expressly provided, therein. Words in this Agreement
describing the singular number shall be deemed to include the plural and vice
versa, and words in this Agreement denoting any gender shall be deemed to
include all genders. Any statute defined or referred to herein or in any
agreement or instrument that is referred to herein shall mean such statute as
from time to time amended, unless otherwise specifically indicated. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.



 

6

 



 

(c)          Entire Agreement. This Agreement and the documents and instruments
and other agreements among the parties hereto referenced herein: (i) constitute
the entire agreement among the parties with respect to the subject matter hereof
and supersede all prior agreements, understandings, representations and
conditions, both written and oral, among the parties hereto with respect to the
subject matter hereof, and (ii) are not intended to confer upon any other Person
any rights or remedies hereunder.

 

(d)          Assignment. This Agreement shall not be assigned by operation of
law or otherwise, except that Rubicon Project may assign the rights and delegate
his, her or its obligations hereunder to any of its Affiliates; provided that
any such assignment will not relieve Rubicon Project of its obligation under
this Agreement. Any assignment in contravention of the preceding sentence is
null and void.

 

(e)          Amendments and Modification; Waiver. This Agreement may not be
modified, amended, altered or supplemented except by the execution and delivery
of a written agreement executed by the parties hereto. No waiver by any party
hereto of any condition or of any breach of any provision of this Agreement
shall be effective unless in writing.

 

(f)           Severability. In the event that any provision of this Agreement or
the application thereof becomes or is declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced, all other
conditions and provisions of this Agreement will nevertheless remain in full
force and effect so long as the legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party or such
party waives its rights under this Section 9(f). Upon a determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement to as to
effect the original intent of the parties as closely as possible to the fullest
extent permitted by Applicable Law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

 

(g)          Specific Performance and Other Remedies. The parties acknowledge
and agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, and that monetary damages, even if
available, would not be an adequate remedy therefor. It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States of America or any state having
jurisdiction, without proof of actual damages (and each party hereby waives any
requirement for the securing or posting of any bond in connection with such
remedy), this being in addition to any other remedy to which they are entitled
at law or in equity. Any and all remedies herein expressly conferred upon a
party hereto will be deemed cumulative with and not exclusive of any other
remedy conferred hereby, or by law or equity upon such party, and the exercise
by a party hereto of any one remedy will not preclude the exercise of any other
remedy.

 

(h)           Fees and Expenses. Except as otherwise provided in the Merger
Agreement, all costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be borne by the party incurring such
expenses. If any action or other proceeding relating to the enforcement of any
provision of this Agreement is brought by any party hereto, the prevailing party
shall be entitled to recover reasonable attorneys’ fees, costs and disbursements
from the opposing party or parties in such action or other preceding (in
addition to any other relief to which the prevailing party may be entitled).

 



7

 

 

(i)            GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF THE LAWS
THAT MIGHT OTHERWISE GOVERN UNDER ANY APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO BE
SUBJECT TO, AND HEREBY CONSENTS AND SUBMITS TO, THE JURISDICTION OF THE COURTS
OF THE STATE OF DELAWARE AND AGREES THAT ANY ACTION INVOLVING ANY EQUITABLE OR
OTHER CLAIM SHALL BE BROUGHT EXCLUSIVELY IN THE DELAWARE COURT OF CHANCERY. IN
THE EVENT THAT THE DELAWARE COURT OF CHANCERY DOES NOT ACCEPT OR DOES NOT HAVE
JURISDICTION OVER ANY SUCH ACTION, EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ANY SUCH ACTION THEN SHALL BE BROUGHT EXCLUSIVELY IN
THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE.

 

(j)            WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

(k)           Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties hereto and delivered to the other party hereto, it being understood
that all parties hereto need not sign the same counterpart.

 

The remainder of this page is intentionally left blank.

 



8

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

  THE RUBICON PROJECT, INC.           By:             Name:   Title:

  

Signature Page to Voting Agreement



 



 

 

  STOCKHOLDER:       [Stockholder Name]           By:                   Name:  
Title (if an entity):

 

      Address:                              Acknowledged and agreed to by:      
 



      Name of Stockholder’s   Spouse (if any):  

 

Signature Page to Voting Agreement



 







 